Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant argues Ferguson (US 20140379247) and Sumioka (US 20180267548) do not disclose or suggest at least one limitation of the amended Claim 1. The applicant argues that Ferguson and Sumioka in particular do not teach the limitation of “maintaining a second dimension of each obstacle in the first set of obstacles as a physical dimension of the respective object.” Ferguson was never asserted to teach this limitation in any previous office action. Applicant argues, Sumioka instead teaches the lengthwise direction of the NG zones, must be at minimum twice the length of the vehicle, which means that Sumioka’s lengthwise dimensions are never maintained as required by the limitations of the claim. Further, Applicant argues Sumioka’s system explicitly presumes that the NG zones are larger than the corresponding vehicles and would fail to properly pilot a vehicle without crashing into other vehicles should Sumioka’s NG zones be the same size as a vehicle. Thus, Applicant continues, Sumioka always requires NG zones be expanded from actual vehicle dimensions and therefore the combination of Ferguson and Sumioka does not teach at least this element of independent Claim 1. 
However, the claim does not require an “actual” vehicle dimension, but rather a physical dimension that is not expanded. As such, any dimension representative of the object in physical space that is not expanded reads upon this limitation. Sumioka teaches just that, as explained in a previous Office Action, NG zones can be expanded in all horizontal dimensions, in the vehicle length direction, which is in the direction of travel, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle's speed and in the 
Still further, the NG zones of Sumioka need not be larger than the other vehicle, which is only a preferable embodiment, not a necessity. It is, however, necessary that the NG zones be at least the same size as the other vehicle to prevent the ego vehicle from crashing into the other vehicle. Although larger NG zones are preferred, they are not a necessary part of Sumioka’s disclosure and the NG zone can be the exact same dimensions as the other vehicle in the appropriate situations. As these NG zones are areas specifically for the ego vehicle not to enter, as long as the NG zone is the same size as the vehicle, there would be no predicted collision, although the risk of a collision would, of course, be lessened by a larger NG zone. 
Alternatively, based on a slightly different interpretation of this limitation, simply in the situation in which the speed of both the other vehicle and the ego vehicle are held constant along with the first predetermined time and margin remaining constant, a second dimension is maintained because the lengthwise dimension of the NG zone around the other vehicle is also then held constant and this dimension is a physical representation of the other vehicle.
As such, the combination of Ferguson and Sumioka does teach each and every limitation of the amended Claim 1 and these arguments are unpersuasive. 
Applicant argues that Claims 8 and 15 include limitations similar to those argued above for Claim 1, and therefore similar arguments apply here. As such, these arguments are found unpersuasive for at least the same reasons as given above. 
Applicant argues that the remaining claims, which depend upon either Claim 1, 8, or 15 all are allowable for the same reasons.  These arguments too are found unpersuasive for at least the same reasons as above. 

Claim Objections
Claims 1, 6, 8, 13, 15, and 19 objected to because of the following informalities: each claim recites “the respective object” without such “a respective object” having first been introduced.  Appropriate correction is required. For the purposes of prior art rejection, this has been interpreted as “the respective obstacle” which was previously introduced. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein 

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein the second dimension is maintained regardless of a velocity of the respective object.” The Applicant points to paragraphs [0052] and [0053] and Figures 5A and 5B as support for all amendments presented. Neither [0052] or [0053] appear to have any contemplation of velocity, nor do they contemplate determining the expanded and maintained dimensions at all. From figures 5A and 5B, on the other hand, it appears that velocity itself is actually used in the determination of this second dimension, and not disregarded. Looking at obstacle D, reference number 519 in both figures, which has a velocity causing the obstacle to pass across Lane B, reference number 514, in front of the own vehicle. This velocity, 

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein the second dimension is maintained regardless of a velocity of the respective object.” The Applicant points to paragraphs [0052] and [0053] and Figures 5A and 5B as support for all amendments presented. Neither [0052] or [0053] appear to have any contemplation of velocity, nor do they contemplate determining the expanded and maintained dimensions at all. From figures 5A and 5B, on the other hand, it appears that velocity itself is actually used in the determination of this second dimension, and not disregarded. Looking at obstacle D, reference number 519 in both figures, which has a velocity causing the obstacle to pass across Lane B, reference number 514, in front of the own vehicle. This velocity, which is both a speed and a direction of travel, clearly causes the second dimension to be different than if it were traveling in a different direction, for example in the cases of obstacles B and C. As such, it is not reasonably clear that the Applicant was in possession of the claimed subject matter at the time of filing of the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 20140379247) in view of Sumioka (US 20180267548).
In regards to claim 1, Ferguson teaches a computer-implemented method for operating an autonomous driving vehicle (Fig 3A), the method comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving; ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria; ([0081] at step 306, whether an object is present in the lane in the image is determined. Being in the same lane of travel of the vehicle is a predetermined criteria.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to a lane of travel. [0081] image data relating to other lanes may be ignored. [0085] vehicle is controlled in an autonomous mode based on determined information.)

expanding a first dimension of each obstacle in the first set of obstacles from a physical width of the respective object to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles as a physical dimension of the respective object, the second dimension being oriented with a direction of travel of one or more of the of the first set of one or more obstacles in the first lane;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego vehicle, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle's speed and in the rearwards direction using the ego vehicle's speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is approximately the length of the vehicle ([0106]) and the speeds are small. This is a situation in which a second dimension of the obstacle is maintained and the second dimension is a physical dimension in real space, representative of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson by incorporating the teachings of Sumioka such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle.


In regards to claim 2, Ferguson, as modified by Sumioka, teaches the method of claim 1, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lane during the window.)

In regards to claim 3, Ferguson, as modified by Sumioka, teaches the method of claim 1, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria; ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the method includes steps of determining an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 4, Ferguson, as modified by Sumioka, teaches the method of claim 3, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 5, Ferguson, as modified by Sumioka, teaches the method of claim 3, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 6, Sumioka teaches that the second dimension is determined based upon velocity of the ego vehicle and velocity of the other vehicle for a predetermined time ([0106], [0107]). Provided there is no acceleration of either vehicle, that is no change in velocity, the second dimension is maintained. It is only when the velocity changes that the second dimension is no longer maintained, and as such, regardless of what velocity the other vehicle travels at, the second dimension is maintained for the given predetermined time. As such, this is a specific case of the disclosure of Sumioka. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the second dimension is maintained when the ego vehicle and the other vehicle travel with no acceleration, which is a case in which second dimension is maintained regardless of the velocities, and whether the second dimension is maintained is based instead on the change in velocity, not the velocity itself. 
The motivation to do so is that, as acknowledged by Sumioka, such determinations allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 8, Ferguson teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor ([0067] methods may be implemented as programs, executed by processor), causing the processor to perform operations, the operations comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving; ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined.)

and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to a lane of travel. [0081] image data relating to other lanes may be ignored. [0085] vehicle is controlled in an autonomous mode based on determined information.)
Ferguson does not teach: 
expanding a first dimension of each obstacle in the first set of obstacles from a physical width of the respective object to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles while maintaining a second dimension of each obstacle in the first set of obstacles as a physical dimension of the respective object, the second dimension being oriented with a direction of travel of one or more of the of the first set of one or more obstacles in the first lane;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego vehicle, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle's speed and in the rearwards direction using the ego vehicle's speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions stored on a non-transitory medium of Ferguson by incorporating the teachings of Sumioka such that the instructions may determine an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 9, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 8, wherein the first set of obstacles include an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles at determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lade during the window.)

In regards to claim 10, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 8, further comprising:

Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that an unsafe region around an obstacle may be determined, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 11, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 10, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of 

In regards to claim 12, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 10, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 13, Sumioka teaches that the second dimension is determined based upon velocity of the ego vehicle and velocity of the other vehicle for a predetermined time ([0106], [0107]). Provided there is no acceleration of either vehicle, that is no change in velocity, the second dimension is maintained. It is only when the velocity changes that the second dimension is no longer maintained, and as such, regardless of what velocity the other vehicle travels at, the second dimension is maintained for the given predetermined time. As such, this is a specific case of the disclosure of Sumioka. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the second dimension is maintained when the ego vehicle and the other vehicle travel with no acceleration, which is a case in which second dimension is maintained regardless of the velocities, and whether the second dimension is maintained is based instead on the change in velocity, not the velocity itself. 
The motivation to do so is that, as acknowledged by Sumioka, such determinations allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 15, Ferguson teaches a data processing system (Fig 1), comprising: 
a processor; ([0051] computer system may include at least one processor 113.) and 
a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0051] processor executes instructions stored in non-transitory computer readable medium 114.)
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles within a first lane in which the ADV is driving, ([0033] sensor system 104 includes one or more sensors to detect information about environment surrounding the vehicle. [0043] computer vision system 140 may process and analyze images captured by the camera to identify features and objects in the environment. [0081] vehicle may process only portion of image determined to correspond to own lane to determine objects.)
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria, ([0081] vehicle may process only portion of image determined to correspond to own lane to determine objects. The predetermined criteria is that the obstacles are located in the traveling lane of the vehicle.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0085] based on determinations of obstacles, may control the vehicle in the autonomous mode. [0045] obstacle avoidance system 114 may identify, evaluate, and avoid or negotiate potential obstacles.)
	Ferguson does not teach:

However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). The length of the region depends on the speed of the other vehicle and the speed of the ego vehicle, the dimensions are created from a specific point on the observed vehicle and based off of an equation in the forwards direction using the other vehicle's speed and in the rearwards direction using the ego vehicle's speed (Figure 13, [0107]). As such, there must be situations in which the lengthwise direction of the NG zones are the same as the dimensions of the other vehicle because the margin is approximately the length of the vehicle ([0106]) and the speeds are small. This is a situation in which a second dimension of the obstacle is maintained and the second dimension is a physical dimension in real space, representative of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson by incorporating the teachings of Sumioka such that the system determines an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 16, Ferguson, as modified by Sumioka, teaches the system of claim 15, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles at determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lane during the window.)

In regards to claim 17, Ferguson, as modified by Sumioka, teaches the system of claim 15, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria, ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by Sumioka, by further incorporating the teachings of Sumioka such that the system may determine an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 18, Ferguson, as modified by Sumioka, teaches the system of claim 17, wherein the ADV stop tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 19, Sumioka teaches that the second dimension is determined based upon velocity of the ego vehicle and velocity of the other vehicle for a predetermined time ([0106], [0107]). Provided there is no acceleration of either vehicle, that is no change in velocity, the second dimension is maintained. It is only when the velocity changes that the second dimension is no longer maintained, and as such, regardless of what velocity the other vehicle travels at, the second dimension is maintained for the given predetermined time. As such, this is a specific case of the disclosure of Sumioka. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by 
The motivation to do so is that, as acknowledged by Sumioka, such determinations allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Sumioka, in further view of Gross et al. (US 20180150081).
In regards to claim 7, Ferguson, as modified by Sumioka, teaches the method of claim 1.
	Ferguson, as modified by Sumioka, does not teach: wherein the first set of predetermined criteria limits the subset from the initial set of obstacles to comprise fewer obstacles than are perceived in the initial set of obstacles within a first lane, the first set of predetermined criteria specifying one or more of a maximum number of obstacles in the subset and a maximum distance from the ADV. 
	However, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the region of interest ([0072]). The region of interest defines a maximum distance, based upon the vehicle speed and planning horizon of objects that are more relevant to the ego vehicle. This is creating a subset of all other vehicles in the environment of the ego vehicle and must limit to a maximum number as there is a continually re-determined maximum number of vehicles in the environment. 

	The motivation to do so is that, as acknowledged by Gross, such determinations allow for a vehicle to safely navigate through the region of interest while avoiding obstacles ([0003]). 

In regards to claim 14, Ferguson, as modified by Sumioka, teaches the machine-readable medium of claim 8.
Ferguson, as modified by Sumioka, does not teach: wherein the first set of predetermined criteria limits the subset from the initial set of obstacles to comprise fewer obstacles than are perceived in the initial set of obstacles within a first lane, the first set of predetermined criteria specifying one or more of a maximum number of obstacles in the subset and a maximum distance from the ADV. 
	However, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the region of interest ([0072]). The region of interest defines a maximum distance, based upon the vehicle speed and planning horizon of objects that are more relevant to the ego vehicle. This is creating a subset of all other vehicles in the environment of the ego vehicle and must limit to a maximum number as there is a continually re-determined maximum number of vehicles in the environment. 

	The motivation to do so is that, as acknowledged by Gross, such determinations allow for a vehicle to safely navigate through the region of interest while avoiding obstacles ([0003]). 

In regards to claim 20, Ferguson, as modified by Sumioka, teaches the system of claim 15.
	Ferguson, as modified by Sumioka, does not teach: wherein the first set of predetermined criteria limits the subset from the initial set of obstacles to comprise fewer obstacles than are perceived in the initial set of obstacles within a first lane, the first set of predetermined criteria specifying one or more of a maximum number of obstacles in the subset and a maximum distance from the ADV. 
	However, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the region of interest ([0072]). The region of interest defines a maximum distance, based upon the vehicle speed and planning horizon of objects that are more relevant to the ego vehicle. This is creating a subset of all other vehicles in the environment of the ego vehicle and must limit to a maximum number as there is a continually re-determined maximum number of vehicles in the environment. 

	The motivation to do so is that, as acknowledged by Gross, such determinations allow for a vehicle to safely navigate through the region of interest while avoiding obstacles ([0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20180154825) teaches a vehicle peripheral information determining system that can determine a lane portion occupied by a vehicle.
Emura (US 20210009117) teaches a vehicle lane change system and method that can adjust based on the space another vehicle occupies ahead of the vehicle and an additional safety margin distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661